           Case 8:20-cv-02213-CEH-AAS Document 2-1 Filed 09/21/20 Page 1 of 6 PageID 16



               IN THE COUNTY COURT IN AND FOR HILLSBOROUGH                                                   COUNTY, FLORIDA
                                       CIVIL DIVISION i A
                                                                                                               •




                                                                                                      cir'         A
                                                                                                                   u         6 1 328
A                          lAWR1S
                                      •




     ol (AAA bA                                                                        CASE NO.
P1 intiff

Address       a51-i. E.,                   3k4 ME       AO         g
                                                                                        DIVISION
                                                                                                                       ---   1-
                          (number)                     (street)
                                                                       -




(city)   InCri                       (state)                       (zip code)
Phone:       (61'.- '(.(2G1- IB(S
                                                                  Rip.,
                                                                   61Qc-c_pe.. Oottcr4-tonS--
     \ACt\:k0frti UcclA
vs


Defendant                                      %-\S\t-clks                      ( -5DE1 Ladle9. an4
Address ) .S
     c-._,   1„._pe. 1$a,.„3--,4, Read c
                                       ;13
                                                                                                                                                       .....,



rl(street)
     ..... (number)                        -.C.)                                                                                               -y,.

arte4a,. qA
(city)
            3 Doti? a,
                                     (state)
                                                                                                                                                       0,
                                                                   (zip code)
                                                                                                                                                       ......inci
           4pq U2Dci c)-taB
                                                                                                                                             ...-_.
Phone:                -                -




                                                              STATEMENT OF CLAIM

                                           \-\ k=sca'NR,                                    defendantaet                                              ceeke,
                                                                                                                    Ladeib
Plaintiff        k    ANDP%                                                          sues
and alleges:
                                                                                                               and LI            Q.
                                                                                                                   C o(V'z'c41 on%
                                                                                                                                                Manuel
1.         This is    an     action for        damages which does not exceed $5,000.00.
                                                                                                                                               Rep
2.         Plaintiff(s)        claim the amount of $              boo           asbeing due from said defendant(s)             and   alleges as the
           basis of such suit:              RE,InLy6 ow IN                      _sect..1-          du       o
                                                                                                                             eztoa4,-,-4,
             Ipbenot             on
                                           rn   orrAt sg-eFack


           Demand has been made for payment of said amount due, but                            defendant(s) has not paid plaintiff.

           WHEREFORE, plaintiff demands judgment in the amount of $                                   000, plus all                  costs of this action.




  LVarAlt
true tatement of the amount
                                      aZeLS
                                         owing by
                                                          being first duly sworn on oath, says the foregoing is a just and
                                                  defendant to plaintiff, exclusive of all set-offs and just grounds of defense.




                                                                                                     Plaintiff or Agent



           cocv1297   (Rev 07-08-09)                                                                                                     Page 1 of 2
        Case 8:20-cv-02213-CEH-AAS Document 2-1 Filed 09/21/20 Page 2 of 6 PageID 17


STATE OF FLORIDA
COUNTY OF HILLSBOROUGH

The   foregoing instrument was
                                               of,
                                    sworn   to or affirmed
                                                        day  and   signed before me this
                                               by personally                               who is                  known to         me

or   who has   produced                                            •identification and who did   [ ]   did not   [ ]   take   an   oath.



PAT FRANK
As Clerk of the Court




As   Deputy Clerk                                                                     Notary Public


                                                                                      Typed or Printed Name




        cocv1297   (Rev 07-08-09)                              •
                                                                                                                   Page 2 of 2
       Case 8:20-cv-02213-CEH-AAS Document 2-1 Filed 09/21/20 Page 3 of 6 PageID 18




STATE OF FLORIDA
COUNTY OF HILLSBOROUGH

                                                                                                                            NOV 2 2 2019

                                                                                 of,
The   foregoing instrument was                        sworn             to    or
                                                                                     affirmel and signed before   me   this            day
                                                                                 by          1;0 VaAd‘x 0-0-(03           who is personally known to me
or   who has   produced                                                                            identification and who did
                                                                                                                               [AP]
                                                                                                                                 did not [ ] take an oath.



PAT FRANK
As Clerk of the Court
                                                -
                                                      s•Vo        ...
                                                                             k,/,    0




            C                        c ite,.
                                     "        e---   -"
                                                          6:t..,-',P,          %c•-* %


                lerk
                                                   ..
                                               ‘-', ..1...
                                                                ,-4.1I'V.3       %...C::i.
As   Deputy                              ,'                                       ,..!
                                                                                                                        Notary Public
                                                                                •


                                         ,o,‘..,          ...                  ,s;..•
                                                      •   -   Jra v      -    .ft-


                                                                                                                        Typed or Printed Name




         cocv1297   (Rev 07-08-09)                                                                                                          Page 2 of 2
     Case 8:20-cv-02213-CEH-AAS Document 2-1 Filed 09/21/20 Page 4 of 6 PageID 19



     DO\VI 1A18qE
Trl               t   KO- L                 0c.
                                 cOo\led OAManor
 --V.Pe       Ô ,t
                      ctrncit            •

                                      \Cro
                                                 .•-'
                                                                               _




•\ft          aius     \ti'sucec,\P          a              cw-, acc.tf_4,
         as\e_ o,              Abo\ oto-Vto                            41\(,
                                             --‘oRA 2\noct
 •
        -
            :•,(AmffUns
              eks               3                             N3OD
 11D(c_olh                 leaH        eC.       on          me, \a-aiLosc,
                  •   i Ua\ci_                                         iplt\cc
 wo                       m-9-) he'                     r
                                                                                   •




                        -401r1                      c+tYA         to
     UT,                  Mc(\e,                 ts pan
                              çÇ       3,\ct ccuAt.
       di3\                                                        L C-ece
                                             \e*
       Ce-Qc)cc\\.0
                        \\0                                 Acla\C\e—
                                                                 a.tonalf
                                ce_0.\c\c-a oaV
                                                                  accstrq-eate6
      A-Nok :o3m,    \b                      c   \\Ot cinA  etv
        \lovocnouv....                       _
  Case 8:20-cv-02213-CEH-AAS Document 2-1 Filed 09/21/20 Page 5 of 6 PageID 20



                            Oa 4( her
                                           hack Õ, fiat
So, L         cectOr)
                      Add
                                                                        _




ac)          c.he.               Me LL              pcaiLd,
P.
                      en+
                     \\m\4)      /%                i,pctrnc
                                                 4ieb
         \\Ing,       W.C\   U.* aa                        fraUtd,
                      ne\le,C nipfa                       -ff15
                                      ifqinq A-0 WidtTs164
                                                                        _




                     3-- Was
1-Yff.         A.ecnen*, L            (Ne           sect\ t,n
                                                             acul
,t.                 Ofaec             01, ip,,4
L.(      o        b     \Of-Nrk-c.
                   mort-e.'s- 4-(9 pUt can
 Çç          \re-4
             krit    TO\        k-O sub
                     Ciced,& uecaui.                  -Nobneci).
                                                    -°cdef
      woG               \v10, ah\\6
 b\cv.06                           QQ0,     ne-\-
                 6.ea_u6,                  wuSd ok
(1\0\e               Qc_k   asc)          4WA.0                 St-It

 MO() kand cuoce                                      arik
 icx\\           Pan ro\- pr,4
•*\(-ktirn NaNc\
,_arfi            MA        \i Mitk.
         U6c) Att                c\Q         ff,mto\leoti,    from
 Pm\i e_kcf,AA                   was      R\wd     coko      \c\t,
 iQut
             (ner.
                                                      *\cs\c1a.
          Case 8:20-cv-02213-CEH-AAS Document 2-1 Filed 09/21/20 Page 6 of 6 PageID 21

        DEPT 855    1160914019012
        PO BOX 4115
        CONCORD CA 94524                                                                                              National Credit Systems, Inc
        1 111111E111 111111E11111 11111 11111 11111 1111111E1 11111 11111 11111   1E11111P.O.
                                                                                   111111 1111 1111
                                                                                                    box 312125 Atlanta, GA 31131-2125
                                                                                                        Phone: (404) 629-2728•.
                                                                                                                                                 Toll Free:   (800) 459-1539
        ADDRESS SERVICE REQUESTED




     illiilillilililllillljilililiilliiiIliiliililliliilIlliiIiIliIjli
                        YOLANDA HARRIS
                        PO BOX 173505
                        TAMPA FL 33672-1505




 Current Creditor: MABRY MANOR APTS / 1701                                                                                                                                   January 15,        2019


 Balance: $2000.00
 Dear YOLANDA HARRIS,

 Your refusal to make suitable
                                 arrangements to satisfy the above referenced debt has resulted in your account
 being reviewed for additional recovery options available to our client in your state. Our
 reported this account to all three national credit bureaus, which is likely                 company has already
 rent, or secure favorable interest rates.                                   affecting your ability to obtain credit,

 If voluntary payment of this account is not
                                             made, we        recommend that our client proceed with additional
collection remedies available to them under the law. If may
                                                        our client elects to initiate a lawsuit and obtains a
judgment against you, they may pursue other lawful recovery options. Their options                            court
the following, based upon legal                                                           may include any or all of
                                procedures allowed in your state:
1.     Garnishment of wages (states excluded: NC, SC, PA, TX)
2.                                     levies
3.     Liens       on     property
We encourage you to contact our office at
                                           your earliest opportunity, as our goal is to help facilitate a friendly
resolution of your account. Otherwise, you
                                              may submit payment for this account through our website
(www.nationalcreditsystems.com), by mail, or with our office over the phone.

Sincerely,                                                                                                             El .Xtonl:1
Lisa Manuel
                                                                                                                          -,
                                                                                                                               .F.I.:-.*:...,rj;ji, I         Use QR code to             gain
Collection          Representative                                                                                              ,r,R
                                                                                                                                       :...+14.,:
                                                                                                                                        •,.,27•3  wimmediate access for payment.
                                                                                                                                                    ww.nationalcreditsvstems.com
404-592-0225 800-440-4205                                                                                              ItlFr-             i
                                                                                                                                                  .5
                                                                                                                                               ,...




This communication from a debt collector is                                               an   attempt to   collect   a        debt and any information obtained
will be used for that Purpose.                                                                                                                                 ATI nn   4L   • • ne•nn•-,,
